PATERSON, J.
The respondent has moved, on several grounds, to dismiss the appeal. There is in the record a copy of what purports to be an undertaking filed in the court below, but there is no certificate of the clerk that an undertaking in due form has been properly filed. We have held several times that it is not sufficient to insert in the tram-script a copy of an undertaking on appeal with a general certificate that the record is correct, but that it is necessary, in order to satisfy the express requirement of section 953, Code of Civil Procedure, to produce a certificate of the clerk or attorneys to the effect that an undertaking in due form has been properly filed in the court below: Swasey v. Adair, 83 Cal. 136, 23 Pac. 284.
The appeal is dismissed.
We concur: Garoutte, J.; Harrison, J.